Citation Nr: 0813031	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO. 03-00 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation under the 
provisions of Chapter 31, Title 38, United States Code.

(The issue of entitlement to an initial rating in excess of 
10 percent for gastroesophageal reflux disease will be the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1980. 

In September 2002, the RO denied the veteran's claim of 
entitlement to additional vocational rehabilitation. The 
veteran disagreed with that rating and perfected an appeal to 
the Board of Veterans' Appeals (Board). 

In June 2004 and September 2006, the Board remanded the case 
for additional development of the record. Each time, the RO 
confirmed and continued the RO's denial of entitlement to 
additional vocational rehabilitation. Thereafter, the case 
was returned to the Board.

In May 2006, the veteran had a hearing at the Board's central 
office in Washington, D.C. That hearing was held before the 
Veterans Law Judge whose name appears at end of this 
decision. 


FINDINGS OF FACT

1. The veteran has a combined compensation rating of 40 
percent comprised of the following disabilities: 
schizophrenia, paranoid type, with unspecified physical 
manifestations involving the area of the left fourth 
costochondral junction, evaluated as 30 percent disabling, 
and gastroesophageal reflux disease with esophagitis, 
evaluated as 10 percent disabling. 

2. In April 1997, following participation in VA's vocational 
rehabilitation program, the veteran received a Certificate in 
Business Data Processing.

3. In April 1999, the veteran was found to be rehabilitated 
to the point of employability.

4. During and after his participation in VA's vocational 
rehabilitation program, the veteran worked primarily as a 
successful telemarketer.

5. Although being a telemarketer was unrelated to the 
occupational objective of the veteran's rehabilitation plan, 
it coincided with efforts to secure employment for him in the 
occupational objective of his rehabilitation plan; was 
consistent with his aptitudes, interests, and abilities; and 
utilized some of the academic, technical or professional 
knowledge and skills obtained under the rehabilitation plan.

6. The service-connected disabilities have not worsened to 
the point that the veteran is unable to perform occupational 
duties as a telemarketer.

7. The veteran's occupation as a telemarketer has not been 
found unsuitable because of his specific employment handicap 
and capabilities.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31 of Title 38 of the 
United States Code have not been met. 38 U.S.C.A. §§ 3100, 
3101 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.1, 21.51, 
21.283, 21.284 (2006).

Duty to Notify and Assist

Generally, VA has a statutory duty to assist the veteran in 
the development of his claim for VA benefits. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). However, such duty is applicable to claims filed in 
association with Chapter 51 of Title 38 of the United States 
Code. It follows that because the statute at issue in this 
matter is found in Chapter 31 of Title 38 of the United 
States Code, VA's duties to notify and to assist the veteran 
are not applicable to this claim. See, e.g., Barger v. 
Principi, 16 Vet. App. 132, 138 (2002). Nevertheless, in 
April 2005, and in February 2007, VA notified the veteran of 
the information and evidence necessary to substantiate his 
claim. In any event, after reviewing the record, the Board 
finds that all relevant evidence necessary for the equitable 
disposition of the appeal has been obtained and that 
additional efforts to notify or assist the veteran in this 
case are not required. Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The veteran seeks additional VA vocational rehabilitation, in 
part, because his service-connected disabilities have caused 
greater interference with his employment as a telemarketer 
and clothing salesman. In particular, he states that he has 
neurologic pain which cause him difficulty when wearing a 
headset. In this regard, he notes that he lost a job as a 
telemarketer because he went to the doctor too much. He also 
states that he has foot pain which significantly impairs his 
ability to stand for prolonged periods. Finally, he contends 
that he loses jobs due to his inability to perform aspects of 
his job for which he had never been trained.

After reviewing the record, the Board finds that the veteran 
can successfully perform his occupational duties as a 
telemarketer and salesman. As such, there is no basis to 
overturn the RO's finding that he has been successfully 
rehabilitated despite his service-connected disabilities. 
Accordingly, additional VA vocational rehabilitation is not 
warranted.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service- 
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment. 38 U.S.C.A. § 3100 (West 2002 and Supp. 2007); 38 
C.F.R. § 21.1 (2007).

For the purpose of Chapter 31 benefits, a veteran shall be 
declared rehabilitated when he has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283. 38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.283(a). The provisions of section 
21.283 also provide that the term "suitably employed" 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c) (1) or 
(2) of section 21.283 are otherwise met. 38 C.F.R. § 
21.283(b).

A veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment follows efforts to secure employment for the 
veteran in the occupation objective of a rehabilitation plan, 
is consistent with the veteran's aptitudes, interests, and 
abilities; and utilizes some of the academic, technical or 
professional knowledge and skills obtained under the 
rehabilitation plan. 38 C.F.R. § 21.283(c)(2).

In the mid-1990's, the veteran underwent VA vocational 
rehabilitation due, at least in part, to his service-
connected schizophrenia. Such disability was then evaluated 
as 10 percent disabling. In April 1997, he received a 
Certificate in Business Data Processing, and in April 1999, 
he was found to be rehabilitated to the point of 
employability.

During the veteran's participation in VA's vocational 
rehabilitation program and thereafter, he enjoyed working 
primarily as a successful telemarketer. Although that 
occupation was unrelated to the occupational objective of the 
veteran's rehabilitation plan, he was employed as a 
telemarketer for several years. Such employment coincided 
with efforts to secure employment for the veteran in the 
occupation objective of his rehabilitation plan. It was also 
consistent with his aptitudes, interests, and abilities; and 
utilized some of the academic, technical or professional 
knowledge and skills (e.g., clerical) obtained under the 
rehabilitation plan.

As noted above, the veteran now seeks additional vocational 
rehabilitation from VA. Not only does he maintain that his 
disabilities preclude his continuing performance as a 
telemarketer and salesman, he states that if he can gain 
additional education, he can get a better job. 
In order to obtain reentrance into rehabilitation to the 
point of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the veteran has a compensable service-connected 
disability; and either (2) current facts, including any 
relevant medical findings, establish that a service-connected 
disability has worsened to the extent that the effects of the 
service-connected disability considered in relation to other 
facts preclude the veteran from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated; or (3) the occupation for which the veteran 
previously was found rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of specific employment handicap 
and capabilities. 38 C.F.R. § 21.284.

Since the veteran was found to be rehabilitated in April 
1999, service connection has been established for 
gastroesophageal reflux disease, evaluated as 10 percent 
disabling; and the rating for his service-connected 
schizophrenic disorder has been increased from 10 to 30 
percent, effective October 16, 2003. However, despite the 
additional disability, the preponderance of the competent 
evidence of record does not show that his service-connected 
disabilities have worsened to the point that he is unable to 
perform his duties as a telemarketer. Although he has fallen 
asleep and lost jobs, in part due to medication which he 
takes for his service-connected schizophrenic disorder, he 
has adjusted his hours and has continued to be successful in 
telemarketing. He has also gained additional skills and has 
been successfully employed for several years as a clothing 
salesman for a major department store. He has reported some 
difficulties with prolonged standing in that job; however, 
those difficulties are not due to either of his service-
connected disabilities. Extensive outpatient treatment 
records show that while the veteran takes medication for 
gastroesophageal reflux disease, he receives little treatment 
for that disorder. Moreover, during a January 2007 VA 
examination, his gastroesophageal reflux disease was found to 
have no significant effect on his usual occupation as a sales 
associate at a mall. 

The veteran is followed for schizophrenia; however, such 
records show that his psychotic symptoms have, generally, 
been quiescent or under good control. 

Critical to an evaluation of the level of impairment caused 
by psychiatric disability is the score on the veteran's 
Global Assessment of Functioning (GAF) Scale. That scale is 
found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness." See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).

In this case, the more veteran's more recent GAF scores, such 
as those in December 2005 and April and October 2006, have 
been between 51 and 60. A GAF score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning. Id.; see Carpenter v. 
Brown, 240, 242 (1995). Despite those scores, the veteran's 
VA rehabilitation counselor noted in February 2007 that the 
GAF scores had been improving and that his service-connected 
schizophrenia had not significantly impaired his 
employability. 

Taken together, the foregoing evidence shows the veteran's 
service-connected disabilities have not worsened to the 
extent that the effects of those disabilities preclude the 
veteran from performing the duties associated with his 
longtime occupations in telemarketing and as a clothing 
salesman. Such evidence also shows that those occupations are 
consistent with his aptitudes, interests, and abilities; and 
utilize some of the academic, technical or professional 
knowledge and skills obtained under the rehabilitation plan. 

Finally, there is no competent evidence that the occupation 
of telemarketer or clothing salesman have been found 
unsuitable because of the veteran's specific employment 
handicap and capabilities. The veteran does not have an 
employment handicap. Rather, he has overcome the effects of 
the impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment. 38 C.F.R. § 21.51(f)(2). In fact, his VA 
counselors have consistently found that he is well-suited for 
and has been successful as a telemarketer and clothing 
salesman. Therefore, the Board finds that he does not meet 
the criteria for additional VA vocational rehabilitation.

In arriving at this decision, the Board notes the veteran's 
argument that additional education would assist him in 
obtaining a better job. Although the veteran has recently 
made satisfactory progress on his own in achieving a degree 
in paralegal studies, the prospect of additional education is 
not one of the eligibility criteria for additional VA 
vocational rehabilitation. The mere difficulty in securing 
employment is not a sufficient basis for additional 
vocational rehabilitative training and while the veteran's 
efforts are laudable, they are of no force or effect in the 
current determination.


ORDER

Entitlement to additional vocational rehabilitation under the 
provisions of Chapter 31, Title 38, United States Code is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


